PER CURIAM.
Barbara Jean Ford appeals the district court’s orders denying her motion to amend her complaint and granting Appellees’ motion for summary judgment on one Title VII claim following a remand from this court. See Ford v. Simms, 23 Fed. Appx. 152 (4th Cir.2001) (No. 00-1649) (unpublished). We find no error in the district court’s orders and affirm for the reasons stated by the district court. See Ford v. Simms, No. CA-99-3580-JFM (D. Md. Apr. 9, 2002, and Oct. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.